Title: To James Madison from Vincent Gray, 15 March 1803
From: Gray, Vincent
To: Madison, James


					
						Sir
						Havana 15h. March 1803
					
					On the 8th. instant I addressed you on the subject of the arrival of the Packet at this Port in the manner therein stated, to which I will refer you. Since which time we have been informed that the said Packet was dispatched for the sole purpose of conveying the dispatches relative to New-Orleans; and that the Marques de Casa Calvo, late Governor of that place, hath been appointed, and will proceed on to New-Orleans in about six days, in order to deliver up Louisiana to the French Government.
					The French Squadron is looked for here, hourly, and as apartments are preparing here in the House of my friend for the reception of General Victor, I shall have an opportunity of getting acquainted with him, and probably of gaining some information that may be useful.
					General Noailles informed me a few days past that it was more than probable, that he should be ordered from hence to Louisiana; which I hope may be the case, as he is well acquainted with the temper and disposition of the Citizens of the United States.
					Don Francisco Arango sailed from hence for the Cape on the day I mentioned, and will I presume soon return.  When he does, or before, I shall know the result of his mission.
					No farther information respecting the Pirates.  I am Sir, very respectfully Your mo: Ob. Servt.
					
						Vincent Gray
					
					
						P.S.  I have not recd. the Acts of the last Congress, nor had a letter from your Department, since the arrival of Mr. Morton in the UStates.  I have seen a License granted by General Victor, as Captain General of Louisiana, dated on board the ship of the Commander for that expedition, Helvoetsluys 29th. November 1802, for the admission of two Cargoes of Negroes into that Colony. The said Licence to continue in force, until the expiration of 15 Days, after the Province of Louisiana shall be given up to the French Republic.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
